Citation Nr: 9909863	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  94-45 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to an increased rating for residuals, 
fracture right second and fifth metacarpals, right carpal 
navicular bone with post-traumatic arthritis (major), 
currently evaluated as 10 percent disabling.


INTRODUCTION

The veteran served on active duty from February 1965 to 
December 1968.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1994 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By means of a May 1997 
decision, the Board remanded this case in order to ensure 
compliance with due process considerations.  The requested 
actions have been accomplished, and the case has been 
returned to the Board for further appellate review.



In its May 1997 Remand, the Board requested, in part, that 
the veteran clarify the nature of his accredited 
representation, in that the person named as his 
representative was not, at that time, deemed to be a VA 
accredited agent.  A letter to the veteran, dated in 
September 1997, was sent by the RO requesting clarification 
of this matter.  No response from either the veteran or the 
person who was purporting to represent him was thereafter 
received.  The Board must therefore find that the veteran has 
no legal or accredited representation before VA at this time.  
See 38 C.F.R. §§ 14.629(b) and 14.627(b) (1998); see also 
38 C.F.R. § 20.604 (1998).

The Board also notes that the veteran was requested, in the 
Board's May 1997 Remand and the RO's September 1997 letter, 
to indicate whether he sought a personal hearing before a 
Member of the Board.  No response was forthcoming from the 
veteran, and the Board accordingly finds that due process 
concerns with regard to his entitlement to such a hearing 
have been satisfied.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not shown.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for right hand and 
right wrist fracture residuals has been developed.

3.  Residuals, fracture right second and fifth metacarpals, 
right carpal navicular bone with post-traumatic arthritis 
(major), are manifested primarily by complaints of right hand 
and wrist pain and impairment, by limitation of right index 
finger motion comparable to ankylosis, and by right wrist 
dorsiflexion greater than 15 degrees.



CONCLUSIONS OF LAW

1.  A claim for service connection for bilateral hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for assignment of an increased rating for 
residuals, fracture right second and fifth metacarpals, right 
carpal navicular bone with post-traumatic arthritis (major), 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, §§ 4.14, 4.31, 4.40, 4.71a, 4.118, Diagnostic Codes 5003, 
5010, 5215, 5219, 5223, 5225, 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Hearing Loss Disability 

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the evidence does not demonstrate that 
hearing impairment of any degree is, or has ever been, 
manifested.  Since service connection cannot be granted for a 
disability that is not shown to exist, the Board must 
accordingly find that a claim for service connection for any 
such disability is not well grounded and therefore must be 
denied, pursuant to the 

decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See also Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), and Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In the instant case, the evidentiary record is devoid of any 
clinical indication that the veteran's hearing has at any 
time been impaired.  The report of his service separation 
medical examination, dated in December 1968, shows that his 
hearing was evaluated as 15/15, bilaterally, for whispered 
voice.  In addition, while review of his claims folder shows 
that he has sought VA medical treatment on a frequent basis, 
it does not show that he has on such occasions cited impaired 
hearing, or that he has been accorded treatment for hearing 
problems.

In brief, the Board finds that the evidence does not 
demonstrate, by means of clinical findings, that bilateral 
hearing loss disability is currently shown.  Since, as 
previously discussed, service connection cannot be granted 
for a disease or disability that is not currently manifested, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that service connection for bilateral 
hearing loss disability could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the veteran has not 
indicated that any such evidence is available.  The Board 
must point out that its duty to assist the veteran in the 
development of his claim, as stipulated in 

38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection, at any 
time.

II.  An Increased Rating for Residuals, Fracture Right Second 
and Fifth Metacarpals, Right Carpal Navicular Bone with Post-
traumatic Arthritis (Major)

With regard to the veteran's claim for an increased rating 
for right hand and wrist fracture residuals, the Board finds 
that this claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  He has not alleged that any records of 
probative value that may be obtained, and which have not been 
sought by VA or already associated with his claims folder, 
are available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him with regard to this claim has been satisfied 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).

Service connection for a right hand and wrist disability was 
granted by the Newark, New Jersey, RO by means of a June 1969 
rating decision.  The RO found that the veteran's service 
medical records showed that, in June 1966, he had fractured 
the second metacarpal of the right hand, necessitating an 
open reduction with insertion of a wire.  The RO also found 
that he subsequently incurred a fracture of the right carpal 
navicular.  In addition, it was noted that the report of an 
April 1969 VA examination revealed a scar, a suggestion of 
dorsal bowing at the fracture site, and limited dorsiflexion.  
A 10 percent rating was assigned for a right upper extremity 
disability, which was classified for rating purposes as 
indicated on the first page of this decision. 

The veteran currently contends that his right hand and wrist 
disability is of such severity as to warrant increased 
compensation.  After a review of the record, however, the 
Board finds that his contentions are not supported by the 
evidence, and that an increased rating is not appropriate.



The severity of service-connected disorders is ascertained by 
the application of diagnostic criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998).  
Under these criteria, limitation of motion of the wrist, as 
exemplified by dorsiflexion of less than 15 degrees or by 
palmar flexion in line with the forearm, is deemed to be 10 
percent disabling (Diagnostic Code 5215).  Limitation of 
motion of a single finger is determined by the degree of such 
limitation, by which it can be ascertained whether such 
limitation is analogous to either favorable or unfavorable 
ankylosis (see Diagnostic Code 5215).  Under Diagnostic Code 
5225, ankylosis of the index finger, whether favorable or 
unfavorable, is deemed to be 10 percent disabling.  Under 
Diagnostic Code 5223, favorable ankylosis of the index and 
little fingers of one hand are deemed to be 20 percent 
disabling.  Under Diagnostic Code 5219, unfavorable ankylosis 
of the index and little fingers of one hand, when that hand 
is the major hand, is deemed to be 30 percent disabling.  
Under Diagnostic Code 5309, impairment of Muscle Group IX 
(the intrinsic muscles of the hand) is rated based on 
limitation of motion, with a minimum rating of 10 percent to 
be assigned.  In addition, the severity of traumatic 
arthritis is, in essence, ascertained by consideration of 
limitation of motion; see Diagnostic Codes 5003 and 5010.

Based on the report of the most recent clinical examination 
of the veteran's right upper extremity, which is the report 
of the VA examination conducted in February 1994, the Board 
finds that an increased rating, greater than the 10 percent 
rating currently in effect, is not warranted for his service-
connected right hand and right wrist fracture residuals.  In 
particular, the report of the February 1994 VA examination 
shows that right wrist dorsiflexion from 0 (zero) degrees to 
30 degrees, and right wrist plantar flexion from 0 (zero) 
degrees to 40 degrees, was demonstrated.  The ranges of 
motion exhibited by the veteran are in excess of the 
limitations of motion under which a compensable rating for 
limitation of wrist motion can be assigned pursuant to 
Diagnostic Code 5215; rather, a noncompensable rating is 
warranted in accordance with the provisions of 38 C.F.R. 
§ 4.31 (1998).  



In addition, the evidence does not demonstrate the presence 
of any impairment of Muscle Group IX, which includes the 
thenar and hypothenar eminences (see Diagnostic Code 5309); 
the February 1992 examination report not only does not refer 
to any findings of pertinent muscle damage, but shows that 
there was no right hand thenar or hypothenar eminence 
atrophy.  It must also be pointed out that, while the RO 
lists Diagnostic Code 5309 on its April 1994 rating decision 
as a basis for the 10 percent rating assigned for the 
veteran's disability, neither this nor any other rating 
decision shows that the residuals of his right hand and wrist 
fractures encompass damage to Muscle Group IX.  Accordingly, 
the Board finds that application of Diagnostic Code 5309, to 
include its requirement that limitation of motion be assigned 
a minimum 10 percent rating, is not appropriate in these 
circumstances.  

With regard to the residuals of the veteran's fractures of 
his second and fifth right metacarpals, the Board notes that 
the February 1994 VA examination report shows that his right 
index (second) finger "cannot reach full flexion lacking 20-
30 degrees to complete the motion."  Moreover, it shows that 
this finger "lacks one inch or more to reach the palm on the 
right," and that the other fingers (to include the fifth or 
little finger) lacked "about 1/4 inch to reach the palm on the 
finger (sic)."  Limitation of motion of less than one inch is 
not considered disabling; see paragraph (a) following 
Diagnostic Code 5223.  It therefore follows that the fifth 
finger impairment shown in February 1994 is not of such 
severity as to constitute favorable ankylosis, and that, in 
ascertaining the severity of the veteran's multiple finger 
impairment, only right index finger limitation of motion is 
relevant.  Accordingly, Diagnostic Code 5223 (and by 
implication, Diagnostic Code 5219) are not for application in 
these circumstances; rather, Diagnostic Code 5225, which 
pertains to ankylosis of the index finger, is for 
application.  This diagnostic code does not differentiate 
between favorable or unfavorable ankylosis, nor does it 
distinguish between major or minor extremities; in all 
circumstances, a 10 percent rating is appropriate.  



The Board recognizes that the provisions of 38 C.F.R. § 4.40 
(1998) require consideration of functional impairment in 
determining the severity of service-connected orthopedic 
disability.  The report of the February 1994 VA examination 
shows that the veteran complained of right hand pain and 
numbness, that he exhibited right hand strength of "three" as 
compared to left hand strength of "five," and that there was 
what appeared to be an inability to grasp securely objects 
between his thumb and index finger.  However, it must also be 
recognized that 38 C.F.R. § 4.40 (1998) stipulates that 
functional impairment must be supported by adequate 
pathology.  The February 1994 examination report shows that 
there was no relevant right hand muscle atrophy, and that on 
X-ray there were no intrinsic bone or joint abnormalities of 
the fingers of the right hand.  The Board must accordingly 
find that the 10 percent rating assigned for right hand and 
wrist impairment adequately reflects the severity of this 
disorder, particularly in view of the fact that 10 percent is 
the maximum schedular rating that can be assigned for either 
index finger ankylosis or wrist limitation of motion.

Finally, the Board notes that the residuals of the veteran's 
right hand and wrist fracture include a scar resulting from 
surgery to accomplish an open reduction and insertion of a 
wire.  Under Esteban v. Derwinski, 6 Vet. App. 259 (1994), 
scars are separate and distinct from any underlying 
pathology; the provisions of 38 C.F.R. § 4.14 (1994), wherein 
the assignment of different ratings for the same pathology is 
proscribed, are not for application in this situation.  
Diagnostic Code 7803 allows for the assignment of a 10 
percent rating for superficial scars that are poorly 
nourished or which repeatedly ulcerate.  Likewise, a 10 
percent rating is warranted for superficial scars that are 
tender and painful on objective demonstration (Diagnostic 
Code 7804), while Diagnostic Code 7805 stipulates that scars 
may be rated on limitation of function of the body part 
affected.  The report of the February 1994 VA examination, 
however, shows that, while there were 1-centimeter and 4-
centimeter scars, they were not painful, nor was there any 
muscle herniation or 

keloid formation.  It must therefore be concluded that the 
criteria for a compensable evaluation for these scars are not 
met, and that a noncompensable rating, in accordance with the 
provisions of 38 C.F.R. § 4.31 (1998), is appropriate.

In brief, the veteran's right navicular fracture residuals 
warrant a noncompensable rating, while his metacarpal 
fracture residuals warrant a 10 percent rating (which 
includes the noncompensable evaluation appropriate for the 
scars that are residuals thereof).  The Board must therefore 
conclude that a rating greater than the combined 10 percent 
rating currently in effect for his residuals, fracture right 
second and fifth metacarpals, right carpal navicular bone 
with post-traumatic arthritis (major), is not warranted.  The 
veteran's claim, accordingly, fails.


ORDER

Service connection for bilateral hearing loss disability is 
denied.  An increased rating for residuals, fracture right 
second and fifth metacarpals, right carpal navicular bone 
with post-traumatic arthritis (major), is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

